Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 11, 2015

The Court of Appeals hereby passes the following order:

A16A0510. MEREDITH STEPHENS ASHWORTH v. THE STATE.

      On September 16, 2015, the trial court entered an order denying Meredith
Ashworth’s motion to suppress. Ashworth filed a notice of appeal to this Court,
however, we lack jurisdiction.
       The order denying the motion to suppress is not a final appealable decision
within the meaning of OCGA § 5-6-34 (a). Accordingly, Ashworth was required to
follow the interlocutory appeal procedure outlined in OCGA § 5-6-34 (b) and, after
obtaining a certificate of immediate review from the trial court, was required to file
a timely application for interlocutory review in this Court. See OCGA § 5-6-34 (b);
Court of Appeals Rule 30. Because Ashworth failed to comply with interlocutory
procedures, we lack jurisdiction, and this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            12/11/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.